Name: Commission Regulation (EC) No 2812/94 of 18 November 1994 amending Council Regulation (EEC) No 1101/89 as regards the conditions which apply to the putting into service of new capacity in inland waterway transport
 Type: Regulation
 Subject Matter: transport policy;  industrial structures and policy;  organisation of transport;  maritime and inland waterway transport
 Date Published: nan

 No L 298/22 Official Journal of the European Communities 19. 11 . 94 COMMISSION REGULATION (EC) No 2812/94 of 18 November 1994 amending Council Regulation (EEC) No 1101/89 as regards the conditions which apply to the putting into service of new capacity in inland waterway transport THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport ('), as last amended by Regulation (EC) No 844/94 (2), and in particular Article 8 ( 1 ) (c) thereof, '  the owner of the vessel to be brought into service scraps a tonnage of carrying capacity equivalent to one and a half times that of the new vessel, or  where the owner scraps no vessel, he pays into the Fund covering his new vessel or into the Fund chosen by him in accordance with article 4 a special contribution equal to the scrapping premium fixed for a tonnage equal to one and a half times that of the new vessel, or  where the owner scraps a tonnage smaller than one and a half times that of the new vessel to be brought into service, he pays into the Fund in question a special contibution equivalent to the scrapping premium corresponding at the time to the difference between one and a half times the tonnage of the new vessel and the tonnage scrapped.' Whereas, in recent years, the market trend in inland waterway transport has been unfavourable ; whereas it has become apparent that, because it is possible to have vessels built at low cost in third countries, the ratio between the new tonnage and the old tonnage referred to in Article 8 ( 1 ) (a) of Regulation (EEC) No 1101 /89, currently 1:1 , does not exercise sufficient control over the emergence of new overcapacity, thereby jeopardizing the effects of Community scrapping measures ; whereas, therefore, that ratio should be adjusted ; Article 2 Whereas provision should be made, by way of a transi ­ tional arrangement, for the 1 : 1 ratio to continue to apply to vessels whose construction has reached a certain stage and which are put into service within six months of the entry into force of the abovementioned adjustment ; Whereas the measure set out in this Regulation has been the subject of consultations with the Member States and with organizations representing the inland waterway sector, For vessels in respect of which the owner proves that :  construction was underway on the date of publication of this Regulation, and that  work already carried out by the date of publication of this Regulation represents at least 20 % of the steel weight or 50 tonnes, and that  delivery and commissioning is to take place within the six months following the entry into force of this Regulation, the conditions set out in Article 8 (1 ) (a) of Regulation (EEC) No 1101 /89, as they applied before the entry into force of this Regulation, shall continue to apply, on request to the authorities of the Fund covering the vessel. HAS ADOPTED THIS REGULATION : Article 1 Article 3 The three indents appearing in Article 8 ( 1 ) (a) of Regula ­ tion (EEC) No 1101 /89 are replaced by the following : This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 116, 28 . 4. 1989, p. 25. 0 OJ No L 98, 16. 4. 1994, p. 1 . 19 . 11 . 94 Official Journal of the European Communities No L 298/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1994. For the Commission Marcelino OREJA Member of the Commission